In the
                       Court of Appeals
               Second Appellate District of Texas
                        at Fort Worth
                     ___________________________
                          No. 02-20-00397-CV
                     ___________________________

    JUDY DELAGARZA AND THOMAS M. DELAGARZA, Appellants

                                    V.

U.S. BANK TRUST NATIONAL ASSOCIATION, AS TRUSTEE OF THE CHALET
                    SERIES IV TRUST, Appellee



                  On Appeal from the 367th District Court
                          Denton County, Texas
                      Trial Court No. 14-04892-367


               Before Sudderth, C.J.; Kerr and Birdwell, JJ.
    Memorandum Opinion on Rehearing and Order by Chief Justice Sudderth
       MEMORANDUM OPINION ON REHEARING AND ORDER

      Appellants Judy De La Garza and Thomas M. De La Garza filed a late notice

of appeal, and on January 14, 2021, we granted the motion to dismiss the appeal filed

by Appellee U.S. Bank Trust National Association, as Trustee of the Chalet Series IV

Trust. Appellants then filed a motion for rehearing of the dismissal of their appeal for

want of jurisdiction.

      After requesting, receiving, and reviewing a response from Appellee, see Tex. R.

App. P. 49.2, we grant Appellants’ motion for rehearing. We withdraw our prior

January 14, 2021 memorandum opinion, vacate the judgment of dismissal, and order

the appeal reinstated on the court’s docket.



                                                      /s/ Bonnie Sudderth
                                                      Bonnie Sudderth
                                                      Chief Justice

Delivered: March 25, 2021




                                           2